Citation Nr: 9928167	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-17 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disability of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1945, and from May 1947 to May 1965.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
degenerative disc disease of the lumbar spine, claimed as a 
back problem due to appendectomy scar.  

In subsequent statements on appeal, the veteran clarified 
that he did not wish to claim that his back problem was 
caused by an appendectomy surgery; rather, it was his belief 
that the back problem was related to an in-service back 
injury which occurred when he was lifting a gasoline drum in 
1943.  


FINDING OF FACT

The available evidence does not suggest that there is an 
etiological relationship between the veteran's currently 
manifested lumbar spine disability and his period of active 
service between 1940 and 1945, to include a claimed back 
injury therein; nor does the evidence indicate a relationship 
between the current back disability and his subsequent period 
of active service between 1947 and 1965.   


CONCLUSION OF LAW

The claim for service connection for a disability of the 
lumbar spine is not well grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  


Evidence

The instant claim for service connection for a lumbar spine 
disability is predicated on the veteran's contentions that 
his back was injured in Tunisia in 1943, during his first 
period of active service.   Service medical records for that 
period are negative for treatment, complaints, or diagnosis 
of back problems and there is no record of the 1943 back 
injury to which the veteran has referred.  The report of the 
veteran's September 1945 separation examination shows that 
that no musculoskeletal defects were found on clinical 
examination.  

Service medical records from the veteran's second period of 
active service, from 1947 to 1965, are also negative for back 
complaints made relative to a 1943 injury.  
An April 1948 medical record shows a notation of "pain in 
back," in addition to "bladder trouble."  A June 15, 1954 
treatment note shows that the veteran underwent infrared 
treatment for his back for 30 minutes, and a June 16, 1954 
treatment note shows that x-rays of the thoracic spine were 
negative and the veteran had improved with focal heat 
treatment.  It was noted that he had a "illegible" phobia, 
and that all examinations were negative.  The June 1954 x-ray 
report shows that the veteran had complained of back pain of 
one year duration, however, physical examination was entirely 
negative and no significant abnormality was found on x-ray of 
the thoracic spine.  

The reports of periodic in-service examinations, conducted in 
May 1950 and May 1956, show that the spine and extremities 
were clinically evaluated as normal, and no defects were 
noted with regard to the back.  The report of an April 1962 
reenlistment examination shows that the spine was clinically 
evaluated as normal, as does the report of the December 1964 
retirement examination.  The retirement examination report 
does not indicate any defects with regard to the back or that 
the veteran complained of back problems at the time of 
discharge.  

In support of his claim, the veteran submitted private post-
service treatment records showing treatment for back pain and 
pathology.  On referral for a neurological evaluation in 
1995, he gave a history of injuring his back during his 
active duty in the summer of 1943 while holding a barrel of 
gasoline off of a fellow service member.  He described his 
main symptoms as an aching back and numbness in the upper and 
lower legs, and he dated the onset of these symptoms to 6 
years before.  

The report of an October 1995 lumbar myelogram indicates 
findings of severe stenosis at L4-5 and to a lesser degree at 
L2-3 and L3-4.  In November 1995, he underwent a 
decompressive lumbar laminectomy and foraminotomy at L3 
through 5 for spondylosis.  

The report of a September 1996 x-ray of the lumbar spine 
shows the following impressions:  1.  status post 
laminectomies at L-3, L-4, and L-5, with degenerative disc 
disease affecting the spine and no evident instabilities by 
flexion and extension views; and 2. coarsened trabeculations 
in the L-4 vertebral body that may represent hemangioma.  

In June 1998, the veteran was afforded a VA examination of 
the lumbar spine.  He again gave a history of injuring his 
back in 1943 during military service, when he and some other 
men were lifting a drum of gasoline.  According to the 
veteran, he strained his lower back when another man's foot 
slipped and the drum began to fall.  He complained of 
intermittent low back pain since that time.  He indicated 
that the pain in his back returned two or three months after 
his lumbar spine operation, and his current complaints 
included daily pain and difficulty getting out of bed in the 
morning.  It was noted that lumbar spine x-rays revealed 
osteoporosis, mild scoliosis and degenerative disc disease at 
L1-2 and L2-3, and surgical status post laminectomy changes 
at L4-5.  

Diagnoses included the following: 1.  remote injury of the 
lumbar spine with subsequent chronic pain; 2. lumbar spine 
surgical changes, status post L4-5 laminectomy; 3 
degenerative joint disease of the lumbar spine at L1-2 and 
L2-3, and osteoporosis of the lumbar spine.  The examiner 
indicated that the functional loss due to pain in the lumbar 
spine was moderate.  

In his July 1998 notice of disagreement, the veteran 
indicated that his back injury occurred in July or August of 
1943 in Tunisia, when he grabbed a barrel of gasoline to keep 
it from hitting another guy when it slipped.  He stated that 
his back was hurt and he was sent to a field hospital where 
they taped up his back and told him it would hurt him all his 
life.  

In January 1999, the veteran was afforded a hearing before a 
local officer at the Montgomery RO.  He reiterated his 
previous assertions regarding an in-service injury to his 
back in 1943.  He indicated that the back didn't hurt him a 
lot at the time but they told him the injury would probably 
show up later, and since that time he had experienced pains 
in the back on and off which he attributed to arthritis.  

The veteran reported that during his later period of service, 
he received treatment for back pain at Maxwell in 1948 or 
1949, at which time he had x-rays made of the back but no 
operation was done by the orthopedic doctors.  During the 
remainder of his military career, he was sometimes treated by 
being told to take exercise and swirl baths and physical 
therapy.  He asserted that over the years his back problem 
got bad enough that he took Tylenol and it went away.  


Analysis

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability as provided by a 
medical diagnosis, (2) evidence of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

Having reviewed the evidence, the Board has concluded that 
the veteran has failed to present evidence of a well grounded 
claim for service connection for a lumbar spine disability.  
The service medical records from the initial period of active 
service are negative for treatment or diagnosis of a back 
disability and there is no record of a back injury in 1943 as 
the veteran has claimed.  The subsequent service medical 
records, for the period of 1947 to 1965, are negative for 
diagnosis of a back disability, and the veteran's spine was 
evaluated as normal at the time of examinations conducted in 
1950, 1956, 1962, and 1964.  

Service records show that the veteran was seen for back pain 
on two occasions, in 1948 and on one subsequent occasion in 
1954; however, there is no indication that he gave a history 
of an in-service back injury at those times.  Furthermore, 
subsequent physical examinations were entirely normal with 
regard to the spine and back defects or problems were not 
noted at the time of the 1964 separation examination.  Thus, 
there is no record of a chronic back disability associated 
with an in-service injury during the veteran's period of 
active service, which continued for more than 15 years after 
1943, the date of the claimed injury.  

Furthermore, the veteran was discharged from service in 1965, 
and there is no post-service record of treatment, complaints, 
or diagnoses for back problems or lumbar spine pathology 
until 1995, at which time he underwent surgery for lumbar 
disc disease.  At the time of a 1995 neurological evaluation, 
he dated symptoms of back pain and lower extremity weakness 
to six years before.  As such, there is no evidence of 
ongoing and continuing treatment for a lumbar spine 
disability which would indicate an in-service incurrence or 
onset.  In fact, there is no record of treatment for a 
chronic back disability, to include findings suggestive of 
lumbar disc disease, for a period of over fifty years 
following the date on which the veteran claims to have 
initially injured his back.  

In the absence of evidence showing continuity of 
symptomatology for a back disability from either the date of 
the alleged injury or the time of the active duty discharge, 
the Board cannot conclude that the currently manifested 
lumbar spine disability (initially diagnosed and treated in 
1995) was incurred during the active service period.  In 
fact, the veteran has not presented any evidence aside from 
his own contentions, to include a medical opinion, which 
would indicate a relationship between the current back 
disability and his period of active service.  

As a layman, the appellant is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).

For the reasons stated above, therefore, the Board finds that 
the veteran has failed to present evidence of an etiological 
link, or nexus, between the claimed disability and his period 
of active service, to include a claimed injury to his back 
therein.  As such, the requirements for a well grounded claim 
have not been satisfied, and accordingly, the claim for 
service connection for a lumbar spine disability must be 
denied.  


ORDER

As a well grounded claim has not been presented, service 
connection is denied for a disability of the lumbar spine.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

